                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DARCEL GRAHAM,

                      Plaintiff,

                      v.                           CAUSE NO. 3:19CV258-PPS/MGG

 ROBERT E. CARTER JR, et al.,


                      Defendants.

                                   OPINION AND ORDER

       Darcel Graham, a prisoner without a lawyer filed a complaint (ECF 1) against

multiple defendants alleging that, while he was housed at the Indiana State Prison, the

defendants used excessive force against him, were deliberately indifferent to his

medical needs, and retaliated against him for complaining about their indifference. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief.

       On December 29, 2017, at approximately 4:30 a.m., Graham, while wearing

handcuffs, slipped and fell on an icy sidewalk while being escorted outside. He
immediately knew he had suffered a serious injury, and he told one of the officers

escorting him, Sgt. Itodo, that he could not move. Sgt. Itodo did not call for immediate

medical help. Instead, Sgt. Itodo, Sgt. J. Piggot, Ofc. Maldonado, and Officer B. Rei

snatched Graham up off the ground and forced him into a holding cell. Around 5:30

a.m., Sgt. Itodo told Graham that, if he did not stop asking for a nurse and lieutenant

and get to his cell he would be written up for interfering with the count. When Graham

insisted that he could not put weight on his right side, Sgt. Itodo indicated that he

would help him get to his cell. Graham then hopped up five flights of stairs with Sgt.

Itodo’s help. While Sgt. Itodo did not call for medical care or inform the next shift of the

incident, he did provide Graham with ice for his injuries. Later that morning, around

9:00 a.m., Graham alerted another sergeant of his injuries, and he was sent to see a

nurse. Graham’s vitals were checked, his injuries were documented, and he was

provided with ice and Tylenol.

       Graham alleges the officers used excessive force when they snatched him from

the ground following his fall and forced him into a holding cell. The “core requirement”

for an excessive force claim is that the defendant “used force not in a good-faith effort to

maintain or restore discipline, but maliciously and sadistically to cause harm.”

Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009). Several factors guide the inquiry

of whether an officer’s use of force was legitimate or malicious, including the need for

an application of force, the amount of force used, and the extent of the injury suffered

by the prisoner. Id. Giving Graham the inferences to which he is entitled at this stage of

the case, I find that Graham has stated an excessive force claim against Sgt. Itodo, Sgt. J.


                                             2
Piggot, Ofc. Maldonado, and Officer B. Rei for snatching him from the ground when

injured and forcing him into a holding cell on December 29, 2017.

       Graham also alleges that the failure to immediately call for medical assistance

constituted cruel and unusual punishment. Under the Eighth Amendment, inmates are

entitled to adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish

liability, a prisoner must satisfy both an objective and subjective component by

showing: (1) his medical need was objectively serious; and (2) the defendant acted with

deliberate indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

A medical need is “serious” if it is one that a physician has diagnosed as mandating

treatment, or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). On

the subjective prong, the plaintiff must establish that the defendant “acted in an

intentional or criminally reckless manner, i.e., the defendant must have known that the

plaintiff was at serious risk of being harmed and decided not to do anything to prevent

that harm from occurring even though he could have easily done so.” Board v. Farnham,

394 F.3d 469, 478 (7th Cir. 2005). Giving Graham the inferences to which he is entitled, I

find that Graham has stated a claim for deliberate indifference against Sgt. Itodo, Sgt. J.

Piggot, Ofc. Maldonado, and Officer B. Rei for failing to seek medical care on Graham’s

behalf following his fall on December 29, 2017.

       Graham filed both informal and formal grievances based on the December 29,

2017, incident. On January 19, 2018, Graham submitted a request for healthcare due to

ongoing pain in his shoulder and back. Graham believes officers from K-group then


                                              3
retaliated against him on January 21, 2018. Following his shower, at approximately

12:03 a.m. an unspecified officer locked Graham in his cell with handcuffs on despite his

shoulder and back pain. Graham remained in handcuffs until round 4:30 a.m., when he

was taken to see the nurse.1 I cannot permit Graham to proceed on his retaliation claim,

because he cannot proceed against unnamed individuals. See Wudtke v. Davel, 128 F.3d

1057, 1060 (7th Cir. 1997)(“[I]t is pointless to include lists of anonymous defendants in

federal court; this type of placeholder does not open the door to relation back under

Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff.”).

        On January 22, 2018, Graham submitted two more requests for healthcare. One

asked for treatment for his pain and the other sought mental health services due to

distress experienced from receiving inadequate medical care and being retaliated

against. On January 26, 2018, Graham saw Mr. Peyton regarding his mental health

concerns. He also saw a healthcare provider (not identified) that gave him a shot of

Toradol and prescribed him Kop Mobic (an anti-inflammatory medication). X-rays of

his back, right shoulder, and right hip were taken on January 31, 2018. He has not

viewed the X-rays, and at the time Graham filed his complaint nobody had explained

the findings to him in detail.2 Graham was seen by Ms. Thomas, a mental health expert,

on February 2, 2018, and gained some relief from his distress. However, he requested

coping strategies to deal with his current stresses, but he has not received any

information on coping strategies. Graham was provided with Kop Mobic again on


1 Graham complains that he was charged for this medical visit, but this does not state a claim. The
Constitution does not require free medical care. Poole v. Isaacs, 703 F.3d 1024, 1027 (7th Cir. 2012).
2 It is unclear if Graham followed the facility’s procedures for obtaining copies of his medical records.




                                                      4
February 2, 2018, and with a Toradol injection on Feb. 3, 2018. On February 8, 2018, he

experienced extreme pain and “fell out in his cell.” (ECF 1 at 19.) He was subsequently

given a Toradol shot. And then on February 12, 2018, his dose of Kop Mobic was

increased to twice daily. He was also prescribed Pamelor for nerve pain. Although he

requested physical therapy, none was provided. While Graham indicates he is unhappy

with the medical care he has received, he has not sued any individuals that actually

provided him that care. Graham has sued Corizon, but Corizon cannot be held liable for

damages under § 1983 unless a policy or custom caused the alleged constitutional

violation. Monell v. Dept. of Social Services, 436 U.S. 658, 694 (1978); Rice v. Corr.

Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012) (Monell framework applies to private

company providing medical care at correctional facility). Graham has not alleged a

policy or custom of Corizon’s caused his rights to be violated, so he cannot proceed

against Corizon.

       On June 24, 2018, Graham woke at 4:20 a.m. and heard “last call for chow” being

announced. He rushed, but he did not arrive in time for breakfast. He was initially

denied breakfast and went to the checkpoint to pick up his medication. He saw Sgt.

Tustison and Sgt. Zimmerman and asked who was in charge. He then explained that he

could not take his medication without food, so he needed one of them to order him a

tray so that he could take his medication. Sgt. Tustison told him that he should not have

woke up late and he could try to take his medication the next day. Graham asked to see

a lieutenant. His request was denied and he was told to return to his cellhouse. He

again asked to see a lieutenant indicating that his medical needs should not be denied.


                                                5
Sgt. Tustison then ordered plaintiff to “cuff up.” Graham gave him his right hand while

facing him with his left hand holding his cane so he could be handcuffed in front. Sgt.

Tustison then swung Graham’s right arm around his back to cuff him. Graham made

him aware that he used a cane and that his shoulder was not mobile in that direction

due to his injuries. Sgt. Tustison then placed Graham in a headlock and choked him

until he blacked out. When Graham came to, he was cuffed behind the back, in pain,

and being forcibly escorted to the guard hall where Sgt. Tustison then aggressively

pushed Graham’s shoulder against the guard hall door. As noted earlier, a showing that

the force used was not “a good-faith effort to maintain or restore discipline, but

maliciously and sadistically to cause harm” will support a claim of excessive force. See

Hendrickson, 589 F.3d at 890 (7th Cir. 2009). Graham has stated a claim against Sgt.

Tustison for use of excessive force in violation of the Eighth Amendment.

       Graham further alleges that Sgt. Zimmermann was present but did nothing to

intervene in Sgt. Tustison’s use of excessive force. State actors “who have a realistic

opportunity to step forward and prevent a fellow [state actor] from violating a

plaintiff's right through the use of excessive force but fail to do so” may be held

liable. Miller v. Smith, 220 F.3d 491, 495 (7th Cir.2000) (citing Yang v. Hardin, 37 F.3d 282,

285 (7th Cir. 1994)). Here, it can be reasonably inferred that Sgt. Zimmerman had

sufficient time to intervene to prevent harm, and that he did not do so. Accordingly,

Graham will be permitted to proceed against Sgt. Zimmermann on a claim that he failed

to intervene to prevent harm to Graham in violation of the Eighth Amendment.




                                              6
        Lt. McNeal then came out of the guardhouse and asked Sgt. Tustison to remove

the handcuffs because he was unnecessarily hurting him. Lt. McNeal took over and

released some of the tension on Graham’s shoulder. Graham then explained what had

occurred, and he was provided with a tray so he could take his medication.3 Graham’s

injuries were assessed. Graham made the medical staff aware that, as a result of the

incident, he had reinjured his shoulder and lower back, and that he also hurt his neck.

Graham was told to fill out a health care request form. Sgt. Tustison wrote a conduct

report charging Graham with resisting. The charge was modified to interfering with

staff, and Graham was found guilty of that offense.

        On June 25, 2018, Graham filled out a healthcare request form complaining about

his back, shoulder, and neck being reinjured the previous day. He also wrote a

complaint to internal affairs and wrote to Warden Neal and others making them aware

of this incident. But merely writing a letter informing someone of the incident does not

lead to liability. Section 1983 “liability depends on each defendant’s knowledge and

actions, not on the knowledge or actions of persons they supervise.” Burks v. Raemisch,

555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible for their own

misdeeds but not for anyone else’s.” Id. Graham has not alleged that Warden Neal was

involved in the June 24, 2018, incident, and I therefore cannot find that Graham has not

stated a claim against him.


3To the extent that Graham is asserting a claim for being denied breakfast, that claim fails both because
he did ultimately receive breakfast, although delayed, and because missing a single meal does not
deprive an inmate of the minimal civilized measure of life’s necessitates. See Ingraham v. Wright, 430 U.S.
651, 674 (1977), Hudson v. McMillian, 503 U.S. 1, 9-10 (1992); Freeman v. Berge, 441 F.3d 543, 547 (7th Cir.
2006); Morris v. Kingston, 368 F. App’x 686 (7th Cir. 2010).



                                                      7
       On July 1, 2018, Graham was seen by a nurse and told that his scapula may be

fractured or out of place and he would be referred to the healthcare provider. He was

given two Tylenol tablets and sent back to his cell. X-rays were taken on July 3, 2018.

Nobody shared the findings of the x-ray with him. No x-rays were ever taken of his

back. Despite his injuries, cuff in front orders were never issued by the medical staff.

Again, he has not sued any medical defendants here, and has not alleged that Corizon

had a policy or custom that caused his rights to be violated. Therefore, he cannot

proceed on claims that his medical care was inadequate.

       Graham also alleges that Commissioner Carter violated his Due Process rights by

not developing policies to guide employees’ conduct. An allegation of a ‘failure to train’

is available only in limited circumstances,” and this is not such a case. Cornfield v.

Consolidated High School Dist. No. 230, 991 F.2d 1316, 1327 (7th Cir. 1993). A failure to

train claim requires that “the policymakers had acquiesced in a pattern of constitutional

violations,” but Graham’s complaint does not allege a pattern of constitutional

violations. The complaint merely makes vague allegations that a lack of training

somehow resulted in Graham’s rights being violated. Thus, I cannot permit Graham to

proceed against Commissioner Carter on his claim that he failed to develop adequate

policies to guide employee’s conduct.

       Graham further alleges that Warden Neal violated his rights by failing to keep

the sidewalk safe, failing to ensure that wrongdoers are held accountable, and failing to

ensure that Graham got adequate medical care. But, as already explained, “public

employees are responsible for their own misdeeds but not for anyone else’s.” Burks, 555


                                              8
F.3d at 596. Furthermore, “’no prisoner is entitled to insist that one employee do

another’s job,’ and the division of labor is critical to the efficient functioning of the

organization.” Aguilar v. Gaston-Camara, 861 F.3d 626, 633 (7th Cir. 2017)(quoting Burks

v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). As the Seventh Circuit explained in Burks:

       The division of labor is important not only to bureaucratic organization
       but also to efficient performance of tasks; people who stay within their
       roles can get more work done, more effectively, and cannot be hit with
       damages under §1983 for not being ombudsmen. [The] view that everyone
       who knows about a prisoner’s problem must pay damages implies that [a
       prisoner] could write letters to the Governor of Wisconsin and 999 other
       public officials, demand that every one of those 1,000 officials drop
       everything he or she is doing in order to investigate a single prisoner’s
       claims, and then collect damages from all 1,000 recipients if the letter-
       writing campaign does not lead to better medical care. That can’t be right.
       The Governor, and for that matter the Superintendent of Prisons and the
       Warden of each prison, is entitled to relegate to the prison’s medical staff
       the provision of good medical care.

Burks, 555 F.3d at 595. Likewise, Graham cannot hold Warden Neal liable for tasks that

were relegated to others, including maintaining sidewalks, addressing grievances, and

providing appropriate medical care.

       Lastly, Graham alleges that several defendants violated various prison policies.

The IDOC’s failure to follow its own policy does not rise to the level of a constitutional

violation. See Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003)(“However, 42 U.S.C. §

1983 protects plaintiffs from constitutional violations, not violations of state laws or, in

this case, departmental regulations and police practices.”). Thus, Graham cannot state a

claim against the defendants based on violations of prison policies.

       For these reasons, the court:




                                               9
       (1) GRANTS Darcel Graham leave to proceed against Sgt. Itodo, Sgt. J. Piggot,

Ofc. Maldonado, and Officer B. Rei in their individual capacities for compensatory and

punitive damages for using excessive force against him when they snatched him from

the ground and forced him into a holding cell on December 29, 2017, in violation of the

Eighth Amendment;

       (2) GRANTS Darcel Graham leave to proceed against Sgt. Itodo, Sgt. J. Piggot,

Ofc. Maldonado, and Officer B. Rei in their individual capacities for compensatory and

punitive damages for being deliberate indifferent to Graham’s need for medical

attention following his fall on December 29, 2017, in violation of the Eighth

Amendment;

       (3) Darcel Graham leave to proceed against Sgt. Tustison in his individual

capacity for compensatory and punitive damages on a claim he used excessive force

against Graham on June 24, 2018, in violation of the Eighth Amendment;

       (4) GRANTS Darcel Graham leave to proceed against Sgt. B. Zimmerman in his

individual capacity for compensatory and punitive damages on a claim he failed to

intervene in Sgt. Tustison’s use of excessive force against Graham on June 24, 2018, in

violation of the Eighth Amendment;

       (5) DISMISSES Commissioner Robert E. Carter, Jr., Warden Ron Neal, and

Corizon Medical Services;

       (6) DISMISSES all other claims;

       (7) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sgt. Itodo, Sgt. J. Piggot, Ofc. Maldonado, Officer B. Rei, Sgt. Tustison, and


                                            10
Sgt. B. Zimmerman at the Indiana State Prison with a copy of this order and the

complaint (ECF 1) as required by 28 U.S.C. § 1915(d);

         (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that on Sgt. Itodo, Sgt. J. Piggot,

Ofc. Maldonado, Officer B. Rei, Sgt. Tustison, and Sgt. B. Zimmerman respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on July 11, 2019.

                                                     /s/ Philip P. Simon
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              11
